         Case 1:20-cv-06516-VM Document 116 Filed 03/08/21 Page 1 of 1
                                         U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street, 3rd Floor
                                                    New York, New York 10007


                                                     March 8, 2021
VIA ECF

Hon. Victor Marrero, United States District Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

       Re:     Jones et al. v. United States Postal Service et al., No. 20 Civ. 6516 (VM)

Dear Judge Marrero:

        This Office represents the defendants in the above-referenced case. We write
respectfully to request an extension, from March 10, 2021, to April 26, 2021, of defendants’ time
to answer or otherwise respond to plaintiffs’ Second Amended Complaint. Defendants seek the
extension to allow the parties time to continue exploring whether this matter can be resolved
without further litigation; since defendants’ last correspondence to the Court, see ECF No. 114,
the parties have had additional discussions regarding potential next steps. This is defendants’
fifth request for an extension of this deadline; the Court granted defendants’ prior requests. See
ECF Nos. 89, 100, 110, 115. Plaintiffs’ counsel consents to the present request.

       We thank the Court for its consideration of this submission.

                                                   Respectfully,

                                                   AUDREY STRAUSS
                                                   United States Attorney for the
                                                   Southern District of New York
                                                   Attorney for Defendants

                                             By:     /s/ Rebecca S. Tinio            _
                                                   REBECCA S. TINIO
                                                   CHARLES S. JACOB
                                                   Assistant United States Attorneys
                                                   86 Chambers Street, Third Floor
                                                   New York, New York 10007
                                                   Tel.: (212) 637-2774/2725
                                                   E-mail: rebecca.tinio@usdoj.gov
                                                            charles.jacob@usdoj.gov
cc (by ECF): Counsel of Record
